        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 1 of 46



                     UNITED STATES DISTRICT COURT FOR THE

                              DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, ALEXANDER                              No. 1:18-cv-10506-ADB
BRAURMAN, LYNNE RHODES,
individually, and on their own behalf and
                                                    SECOND AMENDED CLASS ACTION
on behalf of all others similarly situated,         COMPLAINT AND JURY DEMAND
                       Plaintiff,
               v.

LIBERTY POWER CORP., LLC,
LIBERTY POWER HOLDINGS, LLC,
Delaware limited liability companies,

                       Defendants.

       Plaintiffs Samuel Katz (“Plaintiff”), Lynne Rhodes, and Alexander Braurman make this

complaint against Defendants Liberty Power Corp., LLC and Liberty Power Holdings, LLC

(collectively “Liberty Power” or “Defendants”). Plaintiffs’ allegations as to their own actions are

based on personal knowledge. The other allegations are based on their counsel’s investigation,

and information and belief.

                                              Introduction

       1.      Plaintiffs, individually and as class representatives for all others similarly situated,

bring this action against Defendants for violations of the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (“TCPA”) for unsolicited telemarketing calls made by or on behalf of

Defendants. Plaintiffs, individually, and for class members, seek an injunction and an award of

statutory damages to the members of the Classes under the TCPA, together with costs and

reasonable attorneys’ fees.

                                                Parties

       2.      Plaintiff Samuel Katz is a natural person. Mr. Katz was a resident of Bellingham,

Massachusetts at all times during the events alleged in this Complaint. At all relevant times


Second Amended Complaint                           1                        No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 2 of 46



Plaintiff Katz was the user, subscriber, owner, and possessor of the residential telephone number

(508) 966-XXXX.

       3.      Plaintiff Lynne Rhodes is a natural person. She was a resident of Barnstable

County, Massachusetts at all times during the events alleged in this Complaint. At all relevant

times, she was a user, subscriber, owner, and/or possessor of the residential telephone numbers

508-540-XXXX and 617-962-XXXX. Telephone number 617-962-XXXX is a cellular

telephone. Rhodes does not use 617-962-XXXX for business purposes, but for personal calls.

       4.      Plaintiff Alexander Braurman is a natural person. He was a resident of New

Jersey at all times during the events alleged in this Complaint. At all relevant times Plaintiff

Braurman was the user, subscriber, owner, and possessor of the residential telephone number

908-879-XXXX.

       5.      Liberty Power Corp, LLC (“Corp”) is a limited liability company duly organized

under the laws of the State of Delaware with a principal place of business located at 2100 West

Cypress Creek Road, Suite 130, Fort Lauderdale, Florida.

       6.      Liberty Power Holdings, LLC (“Holdings”) is a limited liability company duly

organized under the laws of the State of Delaware with a principal place of business located at

the same address as Corp.

       7.      Corp. and Holdings are part of a joint enterprise. Corp. and its subsidiaries

(including Holdings) operate under common branding and a shared registered trademark for

“Liberty Power,” in connection with their common retail electric service business. This common

branding describes “Liberty Power” as Corp.’s “registered trademark,” and describes Corp. as

“encompassing Liberty Power Holdings LLC” and its other subsidiaries, or Corp. “whose

subsidiaries are certified and licensed to provide retail electric service” in various states.




Second Amended Complaint                           2                         No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 3 of 46



Likewise, Defendants’ website states “Liberty Power operates through various legal entities to

provide retail electricity and related services in the states open to retail electric competition.

Those Liberty Power companies and affiliates (as they may change from time to time) are

collectively referred to in this website as ‘Liberty Power’, ‘we,’ ‘us’ or ‘our’ . . . “ Liberty

Power, Terms of Use, at https://www.libertypowercorp.com/terms/ (last updated Jan. 28, 2013).

Corp. and its subsidiaries (including Holdings) use the same facilities, including the same

offices, the same form contracts, the same website, the same email server, and the same

telephone number (1-866-769-3799). Corp. and Holdings have the same managers (David

Hernandez, Alberto Daire, and Eliezer Hernandez).

        8.      Corp. is the ultimate parent of Holdings and the other subsidiaries. Holdings (and

Corp.’s other subsidiaries) have obtained and maintain licenses to operate as retail electric

providers in various states. Corp. operates as a retail electric provider through Holdings and the

other subsidiaries. For instance, Holdings is licensed to operate as a retail electric provider in

Massachusetts. Holdings’ Massachusetts license allows it to enter into retail electric service

contracts with consumers and businesses in the state of Massachusetts, and to collect revenue

from those contracts.

        9.      In contrast, Corp.’s officers, employees, and agents are responsible for actually

operating the joint enterprise’s day-to-day business, and controlling that business. Corp. operates

the business of registering and enrolling customers in Holdings’ contracts, scheduling and

providing electricity, maintaining reliable electrical service, and settling payments with utilities

which provide the electricity that Holdings sells to its customers.

        10.     Corp. uses its own financial resources to provide the financial security Holdings

needs to obtain and maintain its retail electricity service licenses with state regulators. Corp. has




Second Amended Complaint                           3                         No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 4 of 46



posted collateral and paid regulatory fines for Holdings and other subsidiaries. Upon information

and belief, the same set of personnel—the same officers, employees, and agents—often hold

themselves out as having a title or position at either Corp. or Holdings (depending on whom the

personnel are interacting with, including state regulators), and sometime use the exact same

position. More frequently, however, the personnel provide their title at “Liberty Power,” simply

leaving the identity of the relevant Defendant ambiguous.

        11.     Corp. personnel are responsible for contracting and working with the

telemarketers which Holdings uses to generate electric service contracts with consumers and

businesses. Thus, for instance, Defendants’ counterclaim in this proceeding adduces a Telesales

Channel Agreement with Mezzi Marketing LLC (“Mezzi”). (ECF No. 28-1.) While Holdings is

Mezzi’s counterparty in the Telesales Channel Agreement, Harris Rosen signed the Telesales

Channel Agreement as “VP, Law and General Counsel” of “Liberty Power Corp.” Likewise,

Corp. alleges that it was the “known and intended third-party beneficiary” of Telesales Channel

Agreement. (ECF No. 28 ¶13.) This arrangement (where Corp. actually executed the contract to

which Holdings is the counterparty, while Corp. remains an intended beneficiary) reflects how

Defendants’ business and operations are generally intertwined and interrelated. Defendants’

operations are so intertwined that it is often impossible to definitively attribute the acts of their

personnel to Corp. or Holdings.

        12.     Plaintiffs are informed and believe and based thereon allege that all Defendants

were at all relevant times acting as actual agents, conspirators, ostensible agents, partners and/or

joint venturers and employees of all other defendants, and that all acts alleged herein occurred

within the course and scope of said agency, employment, partnership, and joint venture,

conspiracy or enterprise, and with the express and/or implied permission, knowledge, consent,




Second Amended Complaint                           4                         No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 5 of 46



authorization and ratification of their co-defendants; however, each of these allegations are

deemed “alternative” theories whenever not doing so would result in a contradiction with the

other allegations.

       13.     Whenever this complaint refers to any act of Defendants or acts of Liberty Power,

the allegations shall be deemed to mean the act of those defendants named in the particular cause

of action, and each of them, acting individually, jointly and severally, unless otherwise alleged.

                                      Jurisdiction and Venue

       14.     The Court has federal subject matter jurisdiction under 47 U.S.C. § 227. Cf. Mims

v. Arrow Fin. Servs., LLC, 565 U.S. 368 (2012).

       15.     This Court has personal jurisdiction over Defendants under Mass. Gen. Laws ch.

223A, § 3, because they do business in the Commonwealth of Massachusetts (including

obtaining and maintaining licensing with the Commonwealth to provide electricity to customers

in Massachusetts, and telemarketing retail electricity contracts to Massachusetts residents), and

because the wrongful acts alleged in this Complaint were committed in and/or caused injury in

the Commonwealth of Massachusetts.

       16.     Venue is also proper before this Court under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District.

              The Telephone Consumer Protection Act of 1991, 47 U.S.C. § 227

       17.     In 1991, Congress enacted the TCPA, in response to a growing number of

consumer complaints regarding certain telemarketing practices. Congress found that “automated

and prerecorded calls are a nuisance and an invasion of privacy, regardless of the type of call,”

and decided that “banning” such calls made without consent was “the only effective means of

protecting telephone consumers from the nuisance and privacy invasion.” Pub. L. No. 102-243,




Second Amended Complaint                          5                        No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 6 of 46



§§ 2 (10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227. See also Mims v. Arrow Fin. Services,

L.L.C., 565 U.S. 368, 132 S. Ct. 740, 744, 181 L. Ed. 2d 881 (2012) (“The Act bans certain

practices invasive of privacy”).

       18.     The TCPA makes it unlawful for any person to initiate any telephone call to any

residential telephone line using an artificial or prerecorded voice to deliver a message without the

prior express written consent of the called party, unless the call is initiated for emergency

purposes. 47 U.S.C. § 227(b)(1)(B).

       19.     The TCPA also makes it unlawful for any entity to make more than one call in a

12-month period to any number that is registered with the National Do-Not-Call Registry. See 47

U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

       20.     The National Do-Not-Call Registry allows residential telephone subscribers to

register their telephone numbers with the Registry to indicate their desire not to receive

telephone solicitations at those numbers. See 47 C.F.R. § 64.1200(c)(2). A listing of the Registry

“must be honored indefinitely or until the registration is cancelled by the consumer or the

telephone number is removed by the database administrator.” Id.

       21.     The Federal Communications Commission (“FCC”) has promulgated regulations

under the TCPA which also require that sellers and telemarketers maintain an “internal do-not-

call list” (“IDNC” list) — i.e., a “list of persons who request not to receive telemarketing calls

made by or on behalf of that [seller]” — and further prohibits sellers from “initiat[ing] any call

for telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls by or on behalf of that person or entity[.]” 47 C.F.R. § 64.1200(d). Cf. 47 U.S.C. §

227(b)(1).




Second Amended Complaint                          6                        No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 7 of 46



       22.      The FCC’s regulations “generally establish that the party on whose behalf a

solicitation is made bears ultimate responsibility for any violations.” In the Matter of Rules and

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12397, ¶ 13

(1995). The FCC reiterated this principle in 2013, when it explained that “a seller …. may be

held vicariously liable under federal common law principles of agency for violations of either

section 227(b) or section 227(c) that are committed by third-party telemarketers.” In the Matter

of the Joint Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6574 (2013).

            Factual Allegations Regarding Liberty Power’s Telemarketing Activities

       23.      Liberty Power uses telemarketers to solicit potential residential customers in

several states to purchase Liberty Power’s products and services through aggressive, outbound

telemarketing campaigns. These telemarketing campaigns are conducted for the benefit of and on

behalf of Holdings, in order to enroll new customers for Holdings. Corp. operates, manages,

monitors, and controls these telemarketing campaigns.

       24.      Liberty Power and its agents use pre-recorded and/or artificial voices to make

telephone calls to consumers en masse to promote and market Liberty Power’s products and

services.

       25.      The prerecorded messages utilized by Liberty and its agents induce consumers,

including Plaintiff and Class Members, to press 1 to save on their electric bills by making

specific reference to the consumer’s local electric utility.

       26.      Liberty Power and its agents call consumers with whom they have no prior

relationship and who did not provide consent for Liberty Power or its agents to call them.

       27.      Liberty Power and its agents systemically fail to obtain legally effective consent

before placing calls to potential customers, including Plaintiff and the Class Members (as defined




Second Amended Complaint                          7                       No. 1:18-cv-10506-ADB
          Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 8 of 46



below).

       28.        Liberty Power and its agents make repeated and unwanted calls to consumers

whose telephones service numbers are listed on the National Do Not Call Registry. Consumers

place their phone numbers on the National Do Not Call Registry for the express purpose of

avoiding unwanted telemarketing calls like those alleged here.

       29.        The outgoing telephone numbers used by Liberty Power and its agents include

local area-code numbers, but the numbers are misleading and inaccurate—calls to the outgoing

telephone numbers used by Liberty Power and its agents typically do not connect to any

telephone line.

       30.        Liberty Power had actual knowledge that its vendors used “spoofed numbers” to

make unsolicited telemarketing calls to consumers on its behalf (that is, replacing the actual

originating number displayed to recipients caller ID systems—which could be used to reliably

identify the vendors’ calls—with a falsified ostensible outgoing telephone number).

Notwithstanding this actual knowledge, when consumers complained to Liberty Power, it denied

any responsibility for the calls and denied the spoofed numbers were used by any of its

telemarketing vendors.1 By causing its vendors to make calls with spoofed numbers, Liberty



1
        According to the FTC, advancements in technologies, such as Voice Over Internet
Protocol (VoIP) technology have increased the number of illegal telemarketing calls made to
telephone numbers on the National Do Not Call Registry and allowed telemarketers to evade
detection by “spoofing” the caller ID information that accompanies their calls:
        VoIP technology allows callers, including law-breakers, to make higher volume of calls
        inexpensively from anywhere in the world…Technological developments also allow
        illegal telemarketers to easily fake the caller ID information that accompanies their calls,
        which allows them to conceal their identity from consumers and law enforcement. In
        2017, reports of “neighborhood” caller ID spoofing, where the caller displays a caller ID
        number with the same area code and exchange as the called party, have also increased.
        Further, many telemarketers use automated dialing technology to make calls that deliver
        prerecorded messages (commonly referred to as “robocalls”, which allow violators to
        make very high volumes of illegal calls without significant expense. The net effect of

Second Amended Complaint                         8                         No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 9 of 46



Power has violated the TCPA. Cf. 47 U.S.C. § 227(e) (prohibiting “any person within the United

States, in connection with any telecommunications service or IP-enabled voice service, to cause

any caller identification service to knowingly transmit misleading or inaccurate caller

identification information with the intent to defraud, cause harm, or wrongfully obtain anything

of value”)

       31.     Liberty Power and its agents systemically fail to honor Plaintiffs and Class

Members’ requests to be placed on Liberty Power’s internal Do Not Call List.

       32.     By making these robocalls, and ignoring the national Do-Not-Call registry and Do

Not Call requests, Liberty Power has caused Plaintiffs and Class Members actual injury and

harm, including the aggravation, nuisance, and invasion of privacy that results from the receipt

of unsolicited and harassing telephone calls.

       33.     Liberty Power controls the manner and method of their agent’s telemarketing

campaigns.

       34.     Liberty Power provides the agents with “lead lists,” lists of prospective consumers

for the agents to call. Liberty Power requires their agents to call only those telephone numbers

included in these lead lists. On information and belief, all recipients of Defendants’ calls—

including Katz, Braurman, and Rhodes—are on such lead lists. Defendants upload these lead

lists to their agents multiple times, over a period of years, and Defendants never remove



        these technological developments is that individuals and companies who do not care
        about complying with the Registry or other telemarketing laws are able to make more
        illegal telemarketing calls cheaply and in a manner that makes it difficult for the FTC and
        other law enforcement agencies to find them.
Federal Trade Commission, Biennial Report to Congress, Under the Do Not Call Registry Fee
Extension Act of 2007: The Operation of the National Do Not Call Registry During Fiscal Year
2016 and Fiscal Year 2017, December 2017, at 3. available at
https://www.ftc.gov/reports/biennial-report-congress-under-do-not-call-registry-fee-extension-
act-2007-operation (last visited July 16, 2018).

Second Amended Complaint                         9                       No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 10 of 46



prospective customers from these lists. For instance, Defendants uploaded a list with Plaintiff

Samuel Katz’s information to Defendants’ agents in 2015 and again in late 2016. When

recipients of Defendants’ calls request not to receive further calls, Defendants may or may not

indicate that request on their lead lists, and rely entirely on their agents to honor the request not

to call that prospective customer. Because Defendants are (at a minimum) lax about enforcing

policies which prohibit their agents from calling prospective customers who have requested not

to receive calls from Defendants, or even actively discourage their agents from honoring such

requests, Defendants’ lead lists do not protect call recipients who have requested not to receive

further calls—any call recipient on Defendants’ lead lists is exposed to further calls.

       35.     Liberty Power instructs the agents on the dates and times to place telemarketing

calls on behalf of Liberty Power.

       36.     Liberty Power provides the agents with telemarketing scripts and requires strict

adherence to these scripts.

       37.     Liberty Power requires the agents to advise prospective customers that they are

calling on behalf of Liberty Power.

       38.     Liberty Power requires the agents to have a certain number of full-time agents

engaged on Liberty Power’s outbound calling campaigns.

       39.      Liberty Power prohibits the agents from hiring subcontractors to telemarket for

Liberty Power without Liberty Power’s prior written approval.

       40.     Liberty Power trains and coaches the agents’ employees on strict adherence to

Liberty Power’s telemarketing scripts and all other aspects of the telemarketing campaigns.

       41.     Liberty Power trains and certifies the employees of its agents soliciting on its

behalf. This training involves extensive scripting and coaching on script adherence.




Second Amended Complaint                          10                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 11 of 46



       42.     Liberty Power restricts its agents to selling its products and services in

geographical territories assigned by Liberty Power.

       43.     Liberty Power requires its agents to provide them with the names of any

customers who were interested in purchasing electricity from Liberty Power on a daily basis.

Liberty Power requires its agents to provide, among other information, the account name, utility

name and account number, kWh rate, service address, billing address, and name of the person

authorized to sign a contract on the customer’s behalf.

       44.     Liberty Power knew or should have known that its agents were violating the

TCPA. Liberty Power has the right to perform unannounced audit visits of its agents to assure

compliance with the TCPA.

       45.     Liberty Power requires agents to record all telephone solicitations.

       46.     Liberty Power has the right to monitor its agents’ telemarketing activities to

assure adherence to its telemarketing scripts and compliance with Liberty Power’s telemarketing

rules and policies. Liberty Power had the right to terminate the agents for noncompliance.

       47.     Liberty Power conducts evaluations of active employees of the agents who

perform telemarketing of Liberty Power’s services/products. Liberty Power monitors these

employees’ calls on a weekly basis, and reserves the right to address violations of its rules and

policies in real-time with both the agent and their employees. Liberty Power also conducts

weekly analysis of all of its agents to review quality assurance scores and determine whether the

agents adhered to Liberty Power’s “best practices”.

       48.     Liberty Power requires its agents to promptly notify Liberty Power and

permanently remove any individual who has engaged in fraudulent or deceptive solicitation, or

who violated any state or federal law or regulation. Such notification must include the nature of




Second Amended Complaint                         11                        No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 12 of 46



the violation and customers that may be impacted.

        49.    Liberty Power also reserved the right to suspend or terminate its relationships

with its agents for non-compliance with TCPA rules and regulations.

        50.    Holdings requires the agents to sign and comply with its telemarketing rules and

policies, which included scripts controlling the wording that the agents must use in calls made on

Liberty Power’s behalf. Holdings reserved the right to terminate agents in the event that the

agents violated its telemarketing policies or deviated from its scripts.

        51.    In recent years, Liberty Power’s telemarketing practices have been the subject of

numerous consumer complaints and increased regulatory scrutiny. Liberty Power knew or should

have known that its agents were violating the TCPA from the vast number of consumer and state

regulatory complaints and investigations regarding Liberty Power’s unsolicited telemarketing

practices.

        52.    Liberty Power knew or should have known that the agents systemically violate the

TCPA because of its strict telemarketing rules and policies, including Liberty Power’s ability to

audit and perform quality controls, its weekly call audits, and the fact that Liberty Power itself

supplied the list of numbers that its agents called.

        53.    Nonetheless, Liberty Power and the agents made, and continue to make, these

telemarketing calls to individuals nationwide without their prior written express consent to do so.

        54.    Liberty Power also ratified the agents’ conduct by accepting the benefits of the

calls, including but not limited to enrolling customers generated by these calls into Holdings’

contracts, despite being aware that these calls were unsolicited and made in violation of the

TCPA.

        55.    Liberty Power’s agents were, at all relevant times, acting as actual agents,




Second Amended Complaint                          12                       No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 13 of 46



conspirators, ostensible agents, partners and/or joint venturers and employees of Liberty Power,

and the acts alleged herein occurred within the course and scope of said agency, employment,

partnership, joint venture, conspiracy or enterprise, and with the express and/or implied

permission, knowledge, consent, authorization and ratification of Liberty Power.

       56.     Each of these allegations are “alternative” theories of liability whenever not doing

so would result in a contradiction with the other allegations.

                        Plaintiff Samuel Katz’s Individual Allegations

       57.     On or about August 16, 2003, Mr. Katz’s residential telephone number (508) 966-

XXXX was placed on the National Do-Not-Call Registry. Despite this, Mr. Katz received

unsolicited calls by or on behalf of Liberty Power promoting Liberty Power’s products and/or

services on the following dates and times:

               Call Date and Time Calling Number

       1       9/8/2016 12:17:11      (508) 202-1270 Framingham MA

       2       9/8/2016 12:23:44      (508) 202-1270 Framingham MA

       3       9/8/2016 12:23:46      (508) 202-1270 Framingham MA

       4       9/8/2016 12:23:51      (508) 202-1270

       5       9/8/2016 12:29:45      (508) 202-1270 Framingham MA

       6       9/8/2016 12:35:56      (508) 202-1270 Framingham MA

       7       9/8/2016 12:36:19      (508) 202-1270

       8       9/23/2016 15:42:58     (508)-202-1270

       9       9/27/2016 16:24:47     (508) 202-1270

       10      10/3/2016 13:27:28     (508) 202-1270 Framingham MA

       11      10/3/2016 13:29:24     Anonymous




Second Amended Complaint                         13                      No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 14 of 46



       12        10/14/2016 16:45:21 (508) 202-1270 Framingham MA

       13        10/14/2016 16:45:51 (508) 202-1270

       58.       There may be additional calls made by or on behalf of Liberty Power and Plaintiff

reserves the right to identify such additional calls upon receipt of additional evidence which

demonstrates such calls.

       59.       While the caller ID identified above belongs to Liberty Power and/or its agents

and reflect local Massachusetts area codes, calls to these telephone numbers do not connect to

any telephone.

       60.       Several of these calls used an artificial or prerecorded voice to deliver a message,

including calls that started with a message that stated “Press 1 to save on your electricity bill,” or

words to that effect.

       61.       In one of these calls, Mr. Katz advised Liberty Power’s caller that his telephone

number was registered with the National Do Not Call Registry, that he did not consent to the

calls, and asked to be placed on Liberty Power’s Do Not Call list. The caller advised Mr. Katz

would have to purchase Liberty Power’s services to get on Liberty Power’s Do Not Call list and

to stop getting calls. The caller in this call stated he was calling from Liberty Power, solicited

Mr. Katz to enroll in Liberty Power’s electricity program, and provided Liberty Power’s

telephone number (866-769-3799).

       62.       In another of these calls, Mr. Katz asked for a copy of Liberty Power’s Do Not

Call Policy, and the caller responded he did not have a copy; the caller hung up when Mr. Katz

then asked if Liberty Power had a Do Not Call list. Again, the caller in this call solicited Mr.

Katz to enroll in Liberty Power’s electricity program, and provided Liberty Power’s telephone

number (866-769-3799).




Second Amended Complaint                          14                        No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 15 of 46



        63.     Plaintiff Katz never gave Liberty Power or its agents legally effective consent to

make telemarketing calls to him.

        64.     None of Liberty Power’s calls to Plaintiff were for emergency purposes or were

exempted by the FCC’s rules or orders.

        65.     Plaintiff Katz complained to Liberty Power about calls from the 508-202-1270. In

response, by email dated October 19, 2016, Defendants’ Compliance and Quality Assurance

Team denied responsibility for the calls. Liberty Power denied that the number belonged to any

of Liberty Power’s third party vendors:

        With your last email you alleged that you received another call again this time from the
        phone number 508-202-1270. We can confirm that phone number does not belong to any
        of our third party vendors and in calling that phone a recorded message responded with
        “this number is currently un-configured”.

        Please note that we had previously received similar allegations from consumers and upon
        conducting a google search with the phone number reflected upon the caller ID, the
        results confirmed “spoof” calls were made to other consumers.

See KATZ 000147.

        66.     Defendants’ subsequent investigation determined that Defendants’ telemarketing

vendor, Mezzi, made the spoofed (508) 202-1270 calls on behalf of Liberty Power. Defendants

failed to disclose this to Katz. (However, Plaintiffs further allege Defendants have not made any

judicial admission about Mezzi’s involvement in these calls, and Plaintiffs cannot make any

assumptions about the validity of Defendants’ investigation.)

        67.     However, there is evidence that Liberty Power believes that Mezzi in fact made

this calls on its behalf, despite its representations to Katz. The plaintiff in the related case,

McDermet v. Liberty Power Corp., LLC, No. 18-10043 (also pending before this Court) alleges

he received calls using the same originating number ((508) 202-1270) a few months after Mr.

Katz received calls which spoofed the same 1270 number. Cf. Pl.’s Compl., ECF No. 1, ¶50 with



Second Amended Complaint                           15                         No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 16 of 46



Complaint by William McDermet, Ex. A to Notice of Removal, McDermet v. Liberty Power

Corp., LLC, No. 18-10043 (D. Mass. Jan. 8, 2018), ECF No. 1-1, ¶8.)

       68.     On June 25, 2018, Liberty Corp. filed a third party complaint against Mezzi in the

McDermet Case based on the allegation that the calls complained of by Mr. McDermet were

made by Mezzi pursuant to a telesales agreement. (See Third-Party Complaint by Liberty Power

Corp., LLC, McDermet v. Liberty Power Corp., LLC, No. 18-10043 (D. Mass. Feb. 13, 2018),

ECF No. 11, ¶14.).

       69.     In support of the third party complaint, Liberty Corp. submitted a declaration

which stated, in relevant part: “Liberty Power did not make any of the telephone calls that are the

subject of [McDermet’s] Complaint. All such calls were made by Mezzi . . . ” (Declaration of

Gary Donaldson, McDermet v. Liberty Power Corp., LLC, No. 18-10043 (D. Mass. June 5,

2018), ECF No. 25-1, ¶8 (emphasis added).)

       70.     Plaintiff Katz and Mr. McDermet are not the only consumers who complain about

unwanted telemarketing calls by or on behalf of Liberty Power from the spoofed (508) 202-1270

number. On or about May 11, 2018, Plaintiff’s received a response to Freedom of Information

Act request from the Federal Trade Commission regarding Liberty Power’s telemarketing. A true

and correct copy of the response, together with pdf containing portions of the data provided

together with the FTC’s response, which has been edited and altered for reproduction and

convenient viewing in a pdf file, is attached to as Exhibit 1 to this Complaint. Other consumers

complained to the Federal Trade Commission about calls by or on behalf of Liberty Power

originating from the same number. (See Ex. 1, Rows 108, 188, 198, 202, 213, and 230 (reflecting

complaints to the FTC about calls regarding Liberty Power from (508) 202-1270 between July

20, 2016 and July 5, 2017).)




Second Amended Complaint                        16                       No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 17 of 46



       71.     These calls damaged and harmed Plaintiff. Plaintiff found these repeated

unsolicited calls to be intrusive and harassing, as they diverted attention away from his daily

activities. Plaintiff continually screens the calls he receives to avoid telemarketing calls from

Defendants and others. Plaintiff put his telephone number on the national Do-Not-Call registry

specifically to avoid telemarketing calls. However, Plaintiff only seeks statutory damages and

does not seek actual damages.

       72.     On or about January 5, 2018, Liberty Power’s in-house counsel informed Mr.

Katz that Liberty Power had two individual owners, and that every dollar that goes into Liberty

Power goes into their wallets, so that every dollar that comes out of Liberty Power comes out

their wallets, or words to that effect. On information and belief, Katz alleges Hernandez and

Daire are the two individuals referenced by Liberty Power’s in-house counsel.

                              Plaintiff Braurman’s Individual Allegations

       73.     On or about September 28, 2003, Mr. Alexander Braurman’s residential telephone

number 908-879-XXXX was placed on the National Do-Not-Call Registry. Despite this, Mr.

Braurman received unsolicited calls by or on behalf of Liberty Power promoting Liberty Power’s

products and/or services on the following dates and times:

                       Call Date and Time             Calling Number
               1       10/24/2016 12:13 p.m.          (908) 387-4845

               2       12/23/2016 1:31 p.m.           (508) 523-6101

               3       12/24/2016 12:52 p.m.          (508) 523-6101

       74.     There may be additional calls made by or on behalf of Liberty Power and Plaintiff

reserves the right to identify such additional calls upon receipt of additional evidence which

demonstrates such calls.

       75.     All of these calls used an artificial or prerecorded voice to deliver a message,


Second Amended Complaint                         17                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 18 of 46



including calls that started with a message that stated “Press 1 to save on your electricity bill,” or

words to that effect.

       76.     On October 24, 2016, Braurman received a phone call at his residential number,

908-879-XXXX. When Braurman answered the call, he heard a pre-recorded message inviting

him to press “1” to receive a discount on his energy bill. Braurman pressed “1” and was

transferred to a live telemarketer who attempted to sell to him Liberty’s electricity supplier

services. During this call, the caller stated he was calling from Liberty Power, solicited Mr.

Braurman to enroll in Liberty Power’s electricity program, and provided Liberty Power’s

telephone number (866-769-3799). Plaintiff Braurman stated that he was not interested and

asked, “Put my name and number on your Do-Not-Call list and never call again.”

       77.     Upon information and belief, Braurman received additional calls which were part

of a telemarketing campaign which was directed at Massachusetts residents, and/or which made

calls from Massachusetts. The area code 508 corresponds to the greater Boston metropolitan

area. On December 23, 2016, Braurman received another pre-recorded call stating that he was

eligible to receive a discount on his energy bill. Following the voice prompt, Braurman pressed

“1” and got transferred to a live telemarketer, who identified himself as calling from Liberty

Power and attempted to sell Braurman Liberty Power’s electricity supplier services. Once again,

Braurman said, “I’m not interested, just take my name and my phone number off your calling list

and don’t call again” (or words to that effect) and hung up.

       78.     Despite Braurman’s clear instructions to cease calling, Liberty called Braurman

the next day, on December 24, 2016. This time, Braurman recognized Liberty’s Caller ID and

didn’t answer the call, which got routed to Braurman’s voice mail system. Liberty left a

prerecorded message “…Phone now to talk to an account representative to receive your discount




Second Amended Complaint                         18                         No. 1:18-cv-10506-ADB
          Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 19 of 46



off your energy bill…”

          79.   These December 2016 telephone calls were part of a telemarketing campaign

directed at Massachusetts residents. In each of the December calls, Liberty Power used the caller

ID Number (508) 523-6101 and corresponding caller ID name “Cell Phone MA.” Either this call

originated from Massachusetts, or the caller spoofed the caller ID and caller ID name to suggest

the call originated from Massachusetts, as part of an effort specifically designed to induce

Massachusetts residents to pick up what appeared to be local call. However, when Braurman

tried to call back at that number to demand for Liberty to cease calling him, he heard the

message that the number he dialed was “disconnected or out of service.”

          80.   Plaintiff Braurman is not the only consumer who complains about unwanted

telemarketing calls by or on behalf of Liberty Power from the spoofed (508) 523-6101 number.

Other consumers complained to the Federal Trade Commission about calls by or on behalf of

Liberty Power originating from the same number. (See e.g., Ex. 1, Rows 120, 166, 169, 172, 175,

and 179, from November 7, 2016 to May 17, 2017.) Indeed, several of these complaints also

reflect calls to Massachusetts around the same time Plaintiff Braurman received a call. (Id.,

Rows 172 (November 25, 2016); 175 (November 17, 2016); 179 (November 7, 2016).)

          81.   Another consumer has complained, that during the same period, in or around

November 2016, they, too, received repeated unsolicited calls offering a discount on electricity

rates from this same caller ID number (508) 523-6101 and another number 508-202-1270 – the

same number used by Liberty and its agents to call Plaintiff Katz and Mr. McDermet in

Massachusetts. (See https://800notes.com/Phone.aspx/1-508-523-6101 (last visited July 14,

2018)).

          82.   FTC complaints show that Defendants’ Massachusetts-directed marketing reached




Second Amended Complaint                        19                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 20 of 46



other customers outside of Massachusetts like Braurman. One former Massachusetts resident

complained of telemarketing calls from Liberty Power, which stated the recipient “qualif[ied] for

a rebate because [she was] an Eversource customer,” but the recipient lived in Texas. (See ECF

No. 34-1, line 235 (calls to former Eversource customer; “Eversource is an electric company I

used in MA and I have lived in Austin since August 2015.”)) Eversource operates in

Massachusetts, but does not operate in Texas.

       83.     Plaintiff never gave Liberty Power or its agents legally effective consent to make

telemarketing calls to him.

       84.     None of Liberty Power’s calls to Plaintiff were for emergency purposes or were

exempted by the FCC’s rules or orders.

       85.     These calls damaged and harmed Plaintiff. Plaintiff found these repeated

unsolicited calls to be intrusive and harassing, as they diverted attention away from his daily

activities. Plaintiff continually screens the calls he receives to avoid telemarketing calls from

Defendants and others. Plaintiff put his telephone number on the national Do-Not-Call registry

specifically to avoid telemarketing calls. However, Plaintiff only seeks statutory damages and

does not seek actual damages.

                              Plaintiff Lynne Rhode’s Individual Allegations

       86.     On or about February 4, 2008, Plaintiff Lynne Rhodes’ residential telephone

number 508-540-XXXX was placed on the National Do-Not-Call Registry.

       87.     During the calls alleged in this Complaint, Plaintiff Rhodes lived with her father,

Scoba Rhodes, a senior citizen who was suffering from dementia. In mid-November 2017, Scoba

Rhodes had a stroke; he passed away on June 23, 2018 at the age of 79. Plaintiff Rhodes will be

the executrix of Scoba Rhodes’s estate.




Second Amended Complaint                         20                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 21 of 46



       88.     Beginning in November 2017, Plaintiff Rhodes began receiving numerous

unsolicited calls several times a week by or on behalf of Liberty Power promoting Liberty

Power’s products and/or services.

       89.     During these calls, she told Liberty Power to stop calling and to add the phone

number to the company Do-Not-Call list.

       90.     During at least one call in November 2017, she told the caller that she would not

do business with telemarketers over the phone.

       91.     Notwithstanding the clear direction that the calls stop and that the Rhodes family

was not interested in the services offered by Liberty Power, on or about December 6, 2017, the

Rhodes residence received yet another unsolicited call by or on behalf of Liberty Power

promoting Liberty Power’s products and/or services. Scoba Rhodes answered this call. He

provided information that was requested by the caller and was signed up for Liberty Power’s

services over the phone.

       92.     Several days later, on or about December 15, 2017, upon discovering that the

household’s electricity service was switched to Liberty Power without permission, Plaintiff

Lynne Rhodes cancelled the enrollment with Liberty Power and again demanded that Liberty

Power add the 508-540-XXXX to its Internal Do Not Call List. On or about December 20, 2017,

Plaintiff Rhodes obtained power of attorney for Scoba Rhodes. Ms. Rhodes’s complaint that

Defendants’ telemarketers targeted vulnerable elderly people is not isolated. (See Ex. 1, Rows 8,

44 (Defendants calling father with dementia), 149, 153 (Defendants calling mother who has

Alzheimer’s; “I believe they are preying on the elderly”), 284 (Defendants calling elderly parents

for about a year; “My mother has memory problems and can not remember they are scammers”),




Second Amended Complaint                         21                      No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 22 of 46



364 (“I am an elderly woman and this company is preying on me”).)2

       93.     On or about January 15, 2018, Liberty Power called yet again trying to get

Plaintiff Rhodes to enroll in the electricity services. When she demanded that Liberty Power stop

calling her, she was told that Liberty Power would continue to call until and unless she switched

the services over to Liberty Power.

       94.     On or about January 25, 2018, Plaintiff Lynne Rhodes received another

unsolicited telemarketing call from Liberty Power promoting Liberty Power’s services.

       95.     On or about March 17, 2018, Plaintiff Lynne Rhodes received another unsolicited

telemarketing call from Liberty Power promoting Liberty Power’s services.

       96.     There may be additional calls made by or on behalf of Liberty Power and Plaintiff

reserves the right to identify such additional calls upon receipt of additional evidence which

demonstrates such calls.

       97.     Neither Plaintiff Lynne Rhodes nor Scoba Rhodes gave Liberty Power or its

agents legally effective consent to make telemarketing calls to the residential telephone number

508-540-XXXX.

       98.     None of Liberty Power’s calls to Plaintiff were for emergency purposes or were

2
        Likewise, one consumer complained to the BBB with a startlingly similar issue:
               I am filing this complaint on the behalf of my mother, ***** ******* I take care
               of my mom's billing due to the fact that she has dementia. Liberty power had got
               her to switch over to them (she didn’t understand what it was about). I talked to
               her about it and we decided to cancel with them. They canceled it with no
               problem but still keep calling her trying to get her to switch back. I have called
               them, a couple of times, and told them to take her name off their list and to not
               call her anymore. They say they won't call her anymore. Last week they called
               while I was at her house. So I checked her caller ID and found that they call her
               every week day. I just want them to stop calling. Her address is **** ****** ***
               *** ******** ** XXXXX. The phone # that they call is XXX-XXX-XXXX
See Better Business Bureau, Liberty Power Corp., LLC, at https://www.bbb.org/us/fl/fort-
lauderdale/profile/electric-companies/liberty-power-corp-llc-0633-23005899/complaints (last
visited September 18, 2018).

Second Amended Complaint                        22                        No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 23 of 46



exempted by the FCC’s rules or orders.

       99.     On or about August 12, 2006, Plaintiff Rhodes’ wireless residential number 617-

962-XXXX was placed on the National Do-Not-Call Registry.

       100.    Despite this, on or about June 21, 2018, Plaintiff Rhodes received an unsolicited

prerecorded message stating that she was eligible to receive a discount on her energy bill, or

words to that effect.

       101.    The call prompted the listener to “Press 1 to save on your electricity bill,” or

words to that effect. When Ms. Rhodes was transferred to a representative, the representative

identified himself as calling from Liberty Power. The caller ID that appeared on Ms. Rhodes’

cellphone was 339-888-6412.

       102.    There may be additional calls made by or on behalf of Liberty Power and Plaintiff

reserves the right to identify such additional calls.

       103.    Plaintiff Rhodes did not give Liberty Power or its agents legally effective consent

to make telemarketing calls to her residential wireless telephone number.

       104.    None of Liberty Power’s calls to Plaintiff Rhodes were for emergency purposes or

were exempted by the FCC’s rules or orders.

       105.    These calls damaged and harmed Plaintiff Rhodes. Plaintiff found these repeated

unsolicited calls to be intrusive and harassing, as they diverted attention away from her daily

activities. Plaintiff continually screens the calls she receives to avoid telemarketing calls from

Defendants and others. Plaintiff put her telephone numbers on the national Do-Not-Call registry

specifically to avoid telemarketing calls. However, Plaintiff only seeks statutory damages and

does not seek actual damages.




Second Amended Complaint                          23                       No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 24 of 46



                                 Class Certification Allegations

       106.    Class Definitions: Plaintiffs bring this Complaint against Defendants, pursuant to

Federal Rule of Civil Procedure 23, on behalf of himself and the following Classes:

               Robocall Class: All persons in the United States who received one
               or more telemarketing calls to their wireless telephone numbers by
               or on behalf of Liberty Power, that were made using an autodialer
               or an artificial or prerecorded voice, from March 16, 2014 through
               the date the Court certifies the class.

               Residential Class: All persons in the United States who received
               one or more telemarketing calls to their residential (wireless or
               landline) telephone numbers by or on behalf of Liberty Power, that
               were made using an artificial or prerecorded voice, from March 16,
               2014 through the date the Court certifies the class.

               National Do Not Call Class (“NDNC Class”): All persons in the
               United States whose residential (wireless or landline) telephone
               number was registered with the national Do-Not-Call registry for
               at least thirty days prior to receiving at least two telemarketing
               calls by or on behalf of Liberty Power to such number within any
               12-month period at any time from March 16, 2014 through the date
               the Court certifies the class.

               Internal Do Not Call Class (“IDNC Class”): All persons in the
               United States who received at least two telemarketing calls to their
               residential (wireless or landline) telephone number by or on behalf
               of Liberty Power within any 12-month period at any time from
               March 16, 2014 through the date the Court certifies the class.

       107.    Excluded from the classes are any entity in which Defendants have a controlling

interest or which has a controlling interest in Defendants, and Defendants’ agents, legal

representatives, predecessors, successors, assigns, and employees. Also excluded from the

classes are the judge and staff to whom this case is assigned, and any member of the judge’s

immediate family. Plaintiffs reserve the right to revise the class definitions based on facts learned

during discovery.

       108.    Class Numerosity: The exact number of members of each class is unknown and




Second Amended Complaint                         24                        No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 25 of 46



is not available to Plaintiffs at this time, but such information is readily ascertainable by

Defendants and their agents’ call records and customer relations management databases. The

classes are so numerous that joinder of all members is impractical. Plaintiffs allege that there are

more than 40 members of each Class.

       109.    Class Commonality: Plaintiffs and class members’ experiences receiving calls

by or on behalf of Liberty Power are common. They received multiple, incessant, uninvited calls

that included a prerecorded message/artificial voice for the purposes of marketing Liberty

Power’s products or services. The calls were made irrespective to whether Plaintiffs and class

members were on the National Do Not Call Registry and their requests that the calls cease.

       110.    In addition, common questions of fact and law exist as to all members of the

classes and predominate over the questions affecting only individual members of the classes.

Identification of the individuals who qualify as a member of the classes will be sufficient to

establish liability to the class member. The predominant common questions include:


               a.      Whether Defendants and/or their agents used an “artificial or prerecorded
                       voice” when placing calls, as such terms are defined or understood under
                       the TCPA and applicable FCC regulations and orders;

               b.      Whether Defendants are vicariously liable for their agents’ calls;

               c.      Whether Defendants and/or their agents had legally effective consent to
                       place telemarketing calls to Plaintiffs and class members;

               d.      Whether Defendants and/or their agents made telephone calls to members
                       of the National DNC Class whose telephone numbers were registered with
                       the national Do-Not-Call registry;

               e.      Whether Defendants and/or their agents instituted procedures and
                       minimum standards prescribed by 47 C.F.R. § 64.1200(d) for maintaining
                       a list of persons who request not to receive telemarketing calls made by or
                       on behalf of that person or entity;

               f.      Whether Plaintiffs and class members are entitled to damages, including



Second Amended Complaint                          25                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 26 of 46



                       whether Defendants’ violations were performed willfully or knowingly
                       such that Plaintiff and class members are entitled to treble damages;

               g.      Whether Plaintiffs and class members are entitled to injunctive relief for
                       violations of their privacy and attorney’s fees and costs.

       111.    Typicality: Plaintiffs’ claims are typical of the claims of the other members of the

classes. Plaintiffs are not different in any relevant way from any other member of the classes, and

the relief he seeks is common to each class.

       112.    Adequate Representation: Plaintiffs will fairly and adequately represent and

protect the interests of the other members of the classes: Plaintiffs’ interests do not conflict with

the interests of the other class members. Plaintiffs have retained counsel competent and

experienced in complex class actions, including class actions arising under the Telephone

Consumer Protection Act and other consumer protection laws, and they intend to prosecute this

action vigorously.

       113.    Predominance and Superiority: The classes alleged in this Complaint are

appropriate for certification because class proceedings are superior to all other available methods

for the fair and efficient adjudication of this controversy, since joinder of all members is

impracticable. The damages suffered by each individual member of the classes will likely be

relatively small, especially given the burden and expense of individual prosecution of the

complex litigation necessitated by Defendants’ actions. It would be virtually impossible for class

members to individually obtain effective relief from Defendants’ misconduct. Even if class

members themselves could sustain such individual litigation, it would still not be preferable to a

class action, because individual litigation would increase the delay and expense to all parties due

to the complex legal and factual controversies presented in this Complaint. By contrast, class

actions present far fewer management difficulties and provide the benefits of single adjudication,




Second Amended Complaint                         26                         No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 27 of 46



economy of scale, and comprehensive supervision by a single Court. Economies of time, effort,

and expense will be fostered and uniformity of decisions will be ensured.

       114.    Generally Applicable Policies: This class action is also appropriate for

certification because Defendants have acted or refused to act on grounds generally applicable to

the classes, thereby making appropriate final injunctive relief or corresponding declaratory relief

with respect to each class a whole. The policies of the Defendants challenged herein apply and

affect members of each class uniformly, and Plaintiffs’ challenge of these policies hinges on

Defendants’ conduct, not on facts or law applicable only to Plaintiffs.

       115.    Injunctive Relief is Appropriate: Based on information and belief, Defendants

continue to engage in the improper practices discussed above. Injunctive relief is necessary and

appropriate to enjoin Defendants’ conduct and to prevent irreparable harm to Plaintiffs and class

members for which they have no adequate remedy at law. In particular, Plaintiffs seek the

following specific relief:

              a) Require Defendants to purchase the subscription to the National DNC registry

              and scrub their “lead lists” against the up-to-date federal DNC list at least every 30

              days;

              b) Require Defendants to retain call records;

              c) Prohibit Defendants from hiring telemarketers which do not comply with state

              regulations to maintain a valid license, registration, and/or bond to call

              customers/prospects residing in that state.

The presence of Plaintiffs and other class members’ information on Defendants’ lead lists

exposes them to further calls from Defendants and their agents in the future.




Second Amended Complaint                         27                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 28 of 46



                                 FIRST CLAIM FOR RELIEF
                Violation of 47 U.S.C. § 227(b)(1)(a)(iii) Against All Defendants
              by Lynne Rhodes, Individually, and on Behalf of the Robocall Class

       116.       Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint. Plaintiff Lynne Rhodes asserts this claim on behalf of

herself and the members of the Robocall Class.

       117.       The TCPA prohibits certain uses of telecommunication equipment that would

interfere with telephone service subscribers’ privacy and/or property rights with respect to their

telephone. In particular, the TCPA provides that:

                  It shall be unlawful for any person within the United States, or any person outside
                  the United States if the recipient is within the United States to make any call
                  (other than a call made for emergency purposes or made with the prior express
                  consent of the called party) using any automatic telephone dialing system or an
                  artificial or prerecorded voice to any telephone number assigned to a . . . cellular
                  telephone service . . .

47 U.S.C. § 27(b)(1)(A).

       118.       The TCPA provides telephone service subscribers a private right of action for

injunctive relief and statutory damages for violations:

                  A person or entity may . . . bring . . . an action based on a violation of [47 U.S.C.
                  § 227(b)] to enjoin such a violation, an action to recovery for actual monetary loss
                  from such a violation, or to receive $500 in damages for each such violation,
                  whichever is greater, or both . . . If the court finds that the defendant willfully or
                  knowingly violated [47 U.S.C. § 227(b),] the court may, in its discretion, increase
                  the amount of the award to an amount equal to not more than 3 times the
                  [statutory damages available above].

47 U.S.C. § 227(b)(3).

       119.       Defendants make outgoing calls to consumers and others in the regular course of

their business.

       120.       Defendants placed calls to Rhodes and other Robocall Class members using

predictive dialers. The predictive dialers are an automatic telephone dialing system; no human



Second Amended Complaint                           28                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 29 of 46



manually entered the cellular telephone numbers which Defendants called at the time the call

was made. Rather, the predictive dialers electronically dialed the Robocall Class members’

cellular telephones in an automated fashion. The predictive dialers are capable of storing,

producing, and dialing any telephone number, and are capable of storing, producing, and dialing

telephone numbers using a random or sequential number generator. The predictive dialers

otherwise constitute an “automatic telephone dialing system” under the meaning of 47 U.S.C. §

227(a)(1).

       121.    Defendants also utilized artificial and/or prerecorded voice calls to call the

cellular telephones of Plaintiff and Robocall Class Members.

       122.    Defendants do not and did not obtain legally effective prior express consent to

call the Robocall Class members’ cellular telephone numbers.

       123.    Defendants violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing telephone calls to

Plaintiffs and the other members of the Robocall Class that were automatically dialed by

Defendants’ telephone system and/or used an artificial or prerecorded voice; made to a cellular

telephone number; and not as the result of the Robocall Class member’s transaction with

Defendants or its agents.

       124.    Defendants’ violations are willful because Defendants knew that Rhodes and

members of the Robocall Class had not given prior express consent to receive calls made using

an automatic telephone dialing system, artificial, and/or prerecorded voice and that Defendants

used these methods to call the cell phones of Plaintiff and Robocall Class members.

       125.    Plaintiff Lynne Rhodes, on her own behalf, and on behalf of the other members of

the Robocall Class, seeks to recover statutory damages (including treble damages for willful

violation of the TCPA), as well as injunctive and equitable relief under 47 U.S.C. § 227(b)(3),




Second Amended Complaint                         29                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 30 of 46



against Defendants.

                                SECOND CLAIM FOR RELIEF
                 Violation of 47 U.S.C. § 227(b)(1)(B) Against All Defendants
               by Plaintiffs, Individually, and on Behalf of the Residential Class

       126.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint. Plaintiffs assert this claim on behalf of themselves and

the members of the Residential Class.

       127.    The TCPA prohibits certain uses of telecommunication equipment that would

interfere with telephone service subscribers’ privacy and/or property rights with respect to their

telephone. In particular, the TPCA makes it unlawful for any person:

               to initiate any telephone call to any residential telephone line using an
               artificial or prerecorded voice to deliver a message without the prior
               express consent of the called party, unless the call is initiated for
               emergency purposes or is exempted by rule or order by the Commission
               under paragraph (2)(B).

47 U.S.C. § 227(b)(1)(B).

       128.    The TCPA provides telephone service subscribers a private right of action for

injunctive relief and statutory damages for violations of 47 U.S.C. § 227(b) or “regulations

prescribed under” 47 U.S.C. § 227(b) “to enjoin such a violation” and/or to recover actual

damages or “$500 in damages for each such violation,” as well as treble damages where the

“court finds that the defendant willfully or knowingly violated [47 U.S.C. § 227(b).]” 47 U.S.C.

§ 227(b)(3).

       129.    Liberty Power and its agents also utilized artificial and/or prerecorded voice

messages in calls to residential telephones of Plaintiffs and Residential Class members.

       130.    Liberty Power and its agents do not and did not obtain legally effective prior

express consent to call the Residential Class members’ residential telephone numbers.




Second Amended Complaint                        30                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 31 of 46



       131.    Liberty Power and its agents violated 47 U.S.C. § 227(b)(1)(B) by placing

telephone calls to the residential telephone numbers of Plaintiffs and the other members of the

Residential Class using an artificial or prerecorded voice without their prior express written

consent.

       132.    Liberty Power willfully violated 47 U.S.C. § 227(b)(1)(B) because it knew that

Plaintiffs and the other Residential Class members had not given prior express consent to receive

calls made using an artificial, and/or prerecorded voice and that Liberty Power and its agents

used these methods to call the residential telephone numbers of Plaintiffs and the other

Residential Class members.

       133.    Plaintiffs, individually, and on behalf of the other members of the Residential

Voice Class, seek to recover statutory damages (including treble damages for willful violations),

as well as injunctive and equitable relief under 47 U.S.C. § 227(b)(3) against Liberty Power.

                                 THIRD CLAIM FOR RELIEF
                  Violation of 47 U.S.C. § 227 (c)(5) Against All Defendants
                 by Plaintiffs, Individually and on Behalf of the NDNC Class

       134.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint. Plaintiffs assert this claim on behalf of themselves and

members of the NDNC Class.

       135.    The TCPA provides that any “person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection [i.e., 47 C.F.R. § 64.1200(c)(2)] may” bring an action for

injunctive relief and statutory damages of $500 per violation. 47 U.S.C. § 227(c)(5). 47 C.F.R. §

64.1200(c)(2) provides that “[n]o person or entity shall initiate any telephone solicitation” to a

“residential telephone subscriber who has registered his or her telephone number on the national




Second Amended Complaint                         31                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 32 of 46



do-not-call registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government.” 47 C.F.R. § 64.1200(e) extends the privacy protection

in subsection 64.1200(c) to wireless telephone numbers.

       136.    Liberty Power and its agents violated 47 C.F.R. § 64.1200(c) by initiating

telephone solicitations to wireless and wireline residential telephone subscribers such as

Plaintiffs and the other NDNC Class members.

       137.    Liberty Power did not have an established business relationship with Plaintiffs

and the other NDNC Class members.

       138.    Liberty Power and its agents made more than one unsolicited telephone call to

Plaintiffs and members of the NDNC class within a 12-month period without their legally

effective consent to receive such calls. Plaintiffs and members of the NDNC Class never

provided any form of consent to receive telephone calls from Liberty Power and/or Liberty

Power does not have any evidence of consent to place telemarketing calls to them.

       139.    Plaintiffs and the other members of the NDNC Class have a claim against Liberty

Power because Plaintiffs and the other members of the NDNC Class received more than one

telephone call within a 12-month period made by or on behalf of the Liberty Power in violation

of 47 C.F.R. § 64.1200. As a result of the conduct of Liberty Power and its agents, Plaintiffs and

the class suffered actual damages and have a claim for $500 in statutory damages for each such

violation of 47 C.F.R. § 64.1200, and injunctive relief. 47 U.S.C. § 227(c)(5).

       140.    Liberty Power willfully violated 47 C.F.R. § 64.1200(c). Liberty Power knew

Plaintiffs and the other NDNC Class members had not given legally effective consent to receive

telemarketing calls, and that many of the calls made by Liberty Power and its agents were

received by individuals on the National Do Not Call registry.




Second Amended Complaint                        32                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 33 of 46



       141.    Plaintiffs, individually, and on behalf of the other members of the NDNC Class,

seeks to recover statutory damages (including treble damages for willful violations), as well as

injunctive and equitable relief under 47 U.S.C. § 227(c)(5) against Liberty Power.

                              FOURTH CLAIM FOR RELIEF
           Violations of the TCPA, 47 U.S.C. § 227 (c)(5) Against All Defendants
            by Plaintiffs, Individually, and on Behalf of the Internal DNC Class

       142.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint. Plaintiffs assert these claims on behalf of themselves and

members of the IDNC Class.

       143.    47 C.F.R. § 64.1200(d) provides that “[n]o person or entity shall initiate any call

for telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity. The procedures instituted must meet the

following minimum standards:


       (1) Written policy. Persons or entities making calls for telemarketing purposes must have
       a written policy, available upon demand, for maintaining a do-not-call list.

       (2) Training of personnel engaged in telemarketing. Personnel engaged in any aspect of
       telemarketing must be informed and trained in the existence and use of the do-not-call
       list.

       (3) Recording, disclosure of do-not-call requests. If a person or entity making a call for
       telemarketing purposes (or on whose behalf such a call is made) receives a request from a
       residential telephone subscriber not to receive calls from that person or entity, the person
       or entity must record the request and place the subscriber's name, if provided, and
       telephone number on the do-not-call list at the time the request is made. Persons or
       entities making calls for telemarketing purposes (or on whose behalf such calls are made)
       must honor a residential subscriber's do-not-call request within a reasonable time from
       the date such request is made. This period may not exceed thirty days from the date of
       such request. . . .

       (4) Identification of sellers and telemarketers. A person or entity making a call for
       telemarketing purposes must provide the called party with the name of the individual



Second Amended Complaint                        33                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 34 of 46



       caller, the name of the person or entity on whose behalf the call is being made, and a
       telephone number or address at which the person or entity may be contacted. The
       telephone number provided may not be a 900 number or any other number for which
       charges exceed local or long distance transmission charges.

       (5) Affiliated persons or entities. In the absence of a specific request by the subscriber to
       the contrary, a residential subscriber's do-not-call request shall apply to the particular
       business entity making the call (or on whose behalf a call is made), and will not apply to
       affiliated entities unless the consumer reasonably would expect them to be included given
       the identification of the caller and the product being advertised.”

       144.    The TCPA creates a private right of action for injunctive and monetary relief for

any “person who has received more than one telephone call within any 12–month period by or on

behalf of the same entity in violation of [e.g., 47 C.F.R. § 64.1200(d).]” 47 U.S.C. § 227(c)(5).

See also 47 C.F.R. § 64.1200(d)(3) (liability for company specific DNC list violations).

       145.    Liberty Power and its agents made more than one unsolicited telephone call to

Plaintiffs and members of the IDNC class within a 12-month period in violation of 47 C.F.R. §

64.1200(d).

       146.    Liberty Power did not institute minimum procedures required under 47 C.F.R. §

64.1200(d); Liberty Power consistently fail to honor the requests of Plaintiffs and other

individuals to stop calling, and specifically to place their name and telephone number on Liberty

Power’s internal do not call list and to otherwise maintain an adequate do not call policy required

under 47 C.F.R. § 64.1200(d).

       147.    Liberty Power and its agents violated 47 C.F.R. § 64.1200(d) by initiating calls

for telemarketing purposes to wireless and wireline residential telephones of Plaintiffs and

members of the class without instituting minimum procedures required under 47 C.F.R. §

64.1200(d).

       148.    Liberty Power willfully violated 47 C.F.R. § 64.1200(d). Liberty Power knew that

it and its agents failed to institute minimum procedures for maintaining a list of persons who



Second Amended Complaint                        34                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 35 of 46



request not to receive telemarketing calls made by or on behalf of Liberty Power and that they

repeatedly ignored and/or refused to honor Plaintiffs and class members’ requests to be placed on

a company DNC list.

       149.    Plaintiffs, individually, and on behalf of the other members of the IDNC Class,

seeks to recover statutory damages (including treble damages for willful violations), as well as

injunctive and equitable relief under 47 U.S.C. § 227(c)(5) against Liberty Power.

                              FIFTH CLAIM FOR RELIEF
                Actual Fraudulent Transfers under Fla. Stat. § 726.105(1)(a)
                            Against All Defendants by Plaintiffs
                        Individually and on Behalf of the All Classes

       150.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint. Plaintiffs assert these claims on behalf of themselves and

members of each Class alleged in this complaint.

       151.    Plaintiffs allege that Liberty Power regularly and continuously transfers its assets

(including its profits) to its owners or others (“Transfers”). On information and belief, Liberty

Power’s assets exist and are maintained in Florida, and the Transfers primarily occur within

Florida. These Transfers qualify as fraudulent transfers under Florida’s Uniform Fraudulent

Transfer Act (“UFTA”) (as well as the corresponding UFTA of any other state which might

conceivably apply), and Plaintiffs seek to prevent further Transfers.

       152.    These Transfers may take the form of dividends, loans, release of loans, wages,

payment of expenses, or any other compensation to the owners, assignment of liens, debts, or

accounts receivables held by Liberty Power, or Liberty Power’s acceptance of any sort of lien or

other encumbrance to its owners’ benefit, or any and every other form of payment. The Transfers

also include indirect payments to the benefit of Liberty Power’s owners—for example, payments

to spendthrift trusts, gifts (or other payments without reasonably equivalent value) to their



Second Amended Complaint                         35                       No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 36 of 46



children or relatives, or to nominally exempt assets in owners’ names or for their benefits. Other

Transfers include inter-corporate payments from Holdings to Corp. All these Transfers fit within

the Florida UFTA’s broad definition of “transfer.” See Fla. Stat. § 726.102(14) (“every mode,

direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting

with an asset or an interest in an asset, and includes payment of money, release, lease, and

creation of a lien or other encumbrance”).

       153.    Upon information and belief, Liberty Power’s owners operate Corp. and Holdings

as a closely-held corporation. Upon information and belief, throughout the class period, Corp.

and Holdings pay Transfers (in the various forms alleged above) to their owners to coincide with

the end of Liberty Power’s tax year and/or Liberty Power’s quarterly tax filings throughout the

class period. Liberty Power has not received reasonably equivalent value for the Transfers: as a

matter of law, Liberty Power does not receive value for payment of profits (or any other return

on equity) to its owners.

       154.    Under the Florida UFTA’s definitions, Liberty Power’s liability on the TCPA

claims of Plaintiff and the other class members alleged above constitutes a “debt,” Plaintiffs and

the other class members are “creditors” of Liberty Power, and Liberty Power is a “debtor” in

relation to Plaintiffs and the other class members. See Fla. Stat. § 726.102(5), (6), (7).

       155.    In 2014, Liberty Power reported it had nearly 200,000 customers—it is reasonable

to infer Liberty Power’s telemarketing activity is very significant from this large customer base.

It is further reasonable to infer from Plaintiffs’ experience with Liberty Power’s telemarketing

that Liberty Power’s corresponding TCPA liability is equally significant. The potential liability

for large-scale TCPA litigation is frequently massive. Cf. United States v. Dish Network LLC,

256 F. Supp. 3d 810, 982 (C.D. Ill. 2017) (awarding $280 million in TCPA case after significant




Second Amended Complaint                         36                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 37 of 46



reductions from face value of statutory penalties). Plaintiffs allege, on information and belief,

that Liberty Power and its agents routinely violate the TCPA on a massive scale, and their total

liability on the class TCPA claims alleged above significantly exceeds Liberty Power’s assets.

       156.    Hence, Transfers of Liberty Power’s assets alleged above inevitably reduce the

total amount of assets available to satisfy a judgment in favor of Plaintiffs and the other class

members. The Transfers have injured and threaten to injure Plaintiffs and the other class

members by impairing or prejudicing (or threatening to do so) their ability to collect a class

judgment and/or settlement which covers the total value of the TCPA claims asserted against the

Defendants in this Complaint.

       157.    Liberty Power’s revenue has declined over the last few years. Liberty Power’s

gross revenue has declined from $891 million in 2015, to $595 million in 2016, to $335 million

in 2017. Upon information and belief, this decline is because Liberty Power cannot economically

compete with electric utilities which have the capacity to generate and supply their own

electricity to customers, as well as actions by state regulators to increasingly curtail Liberty

Power's operations and marketing.

       158.     For instance, the Office of the Attorney General for Massachusetts has released a

report supporting Plaintiffs’ allegations that Defendants’ business model is not viable, absent

significant abuse of their customer base:

               Competitive suppliers generally do not generate electricity themselves. Rather,
               they buy electric supply on the wholesale market and sell it to retail consumers. . .
               . Electricity consumers taking service from a competitive supplier receive their
               electric supply from a supplier, but continue to have that electricity delivered to
               them by their electric company. . . .

               Massachusetts residential electricity consumers who took service from a
               competitive supplier paid a total of $176.8 million more than they would have
               paid if they had received basic service from their electric company over the
               course of the two study periods. . . .



Second Amended Complaint                         37                         No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 38 of 46




               The large and growing annual consumer losses (which disproportionately harm
               low-income and minority communities) suggest that suppliers have found
               Massachusetts markets to be attractive precisely because they are able to charge
               high rates.

State of Massachusetts, Office of the Attorney General, Are Consumers Benefiting from

Competition? 1, 6, 41 (Mar. 2018), at https://www.mass.gov/files/documents/2018/03/29/

Comp%20Supply%20Report%20Final%20032918.pdf. The report concludes that “stronger

consumer protection measures are insufficient to transform the competitive supply market from

one that causes significant net harm to one that provides net benefits,” and calling for the

complete elimination of “the electric supply market for individual residential consumers.” Id. at

x.

       159.    The report from the Massachusetts Attorney General also collects data of

customer complaints which is strikingly consistent with many of the allegations above, and

which suggests that retail electricity suppliers’ business model is ultimately not sustainable

absent significant marketing abuses:

               In the seven years from 2006 to 2013, the AGO received approximately 215
               complaints about competitive suppliers. Since 2014, however, the AGO has
               received more than 700 complaints regarding competitive suppliers. The
               complaints often allege a variety of unfair or deceptive acts or practices, many
               times alleging more than one type of misconduct per complaint.

               The complaints typically include one or more of the following common
               allegations:
               • the competitive supplier promised savings, but the consumer ultimately pays
               substantially more for electric supply than he or she did before;
               • the competitive supplier took advantage of the consumer’s age, disability, or
               language barrier in order to sign the consumer up for the supplier’s product;
               competitive suppliers employing high-pressure, aggressive sales tactics, including
               harassing consumers by coming to their door or calling their phone over and over
               again in a short time span;
               • the competitive supplier solicited the consumer on the phone, even where the
               consumer is on the “Do Not Call” list . . .




Second Amended Complaint                         38                       No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 39 of 46



               These allegations are not just common in Massachusetts, but across the fourteen
               states and jurisdictions in which the electric supply market was deregulated for
               residential consumers (the “deregulated states”). A perfunctory internet search
               indicates that in the last five years, thirteen of the fourteen deregulated states have
               launched investigations regarding unfair or deceptive acts or practices by electric
               suppliers who also are licensed to do business in Massachusetts. This includes at
               least 35 investigations or lawsuits by state public utility commissions and state
               attorneys general and/or consumer advocates. Moreover, suppliers who are
               licensed to do business in Massachusetts have been the subject of at least 59 class
               action lawsuits, as well as numerous individual lawsuits—all alleging unfair and
               deceptive acts and practices consistent with the types of complaints regularly
               received by the AGO. Unfortunately, the investigations and lawsuits appear to
               have little deterrent effect—rather, they seem to be borne by the suppliers as a
               mere cost of doing business.

Id. at 39.

        160.   Likewise, on April 19, 2018, the Connecticut Office of Consumer Counsel has

petitioned the Connecticut Public Utility Regulatory Authority to order Holdings to cease and

desist telesales and door-to-door marketing because it alleged Holdings overcharged Connecticut

customers over $7.7 million the prevailing rates of electric utilities. Connecticut Office of

Consumer Counsel, News Release, at http://www.ct.gov/occ/lib/occ/occ_press_release_cease

__desist_liberty_power_04_19_18.pdf (dated April 19, 2018). The OCC identified other state

regulatory actions against Liberty Power:

               On April 11, 2018, the New York Attorney General announced a settlement with
               Liberty, under which Liberty agreed to implement new restrictions on its
               marketing practices to prevent future frauds and pay $550,000 to refund eligible
               New York consumers. The New York Attorney General found that Liberty’s
               contractors and subcontractors lured consumers with false promises of savings
               and other deceptive means to enroll consumers, such as falsely claiming to
               represent the consumer’s current utility provider. In 2013, the New York Public
               Service Commission suspended Liberty’s authorization to conduct door-to-door
               marketing in New York after finding that Liberty exhibited a pattern of marketing
               that appeared to include misrepresentations and unauthorized account transfers.
               Liberty is also under investigation by the Massachusetts Attorney General Maura
               Healey, who recently issued a report calling for an end to the competitive
               electricity supply market for individual residential customers in Massachusetts.

Id. See also State of Massachusetts, Office of the Attorney General, Press Release AG Healey



Second Amended Complaint                         39                        No. 1:18-cv-10506-ADB
        Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 40 of 46



Calls for Shut Down of Individual Residential Competitive Supply Industry to Protect Electric

Customers, at https://www.mass.gov/news/ag-healey-calls-for-shut-down-of-individual-

residential-competitive-supply-industry-to-protect (Mar. 29, 2018).

       161.     The financial strain on Liberty Power and its scramble to alleviate that strain is

evident in other regulatory actions. For instance, the Connecticut Public Utilities Regulatory

Authority has also found that Holdings charged its customers vastly inflated rates for electricity,

and violated Connecticut law by attempting to back-bill these customers without offering a

payment plan.

       162.     These regulatory actions threaten the continued ability of Holdings to generate

revenue for Defendants (and indeed the viability of Liberty Power’s market in Massachusetts).

Further, any financial assets which remain in Liberty Power are threatened not only with

depletion from the costs of running Liberty Power’s business but also by the prospect of

continued regulatory action (as well as liability for TCPA violations). Indeed, during the class

period, Liberty Power has faced several significant and material class action lawsuits which have

threatened its financial viability. Plaintiffs further allege, on information and belief, that Liberty

Power’s owners know that Liberty Power regularly and routinely violates the TCPA in the

course of operating its business, so that Liberty Power’s TCPA liability dwarfs its profits.

Nonetheless, upon information and belief, Liberty Power routinely and regularly Transfers every

dollar in profit to its owners—the owners deliberately keep Liberty Power very thinly

capitalized. On information and belief, this inadequate capitalization has created financial

problems for Liberty Power, including problems attracting and retaining employees. One former

employee sued Defendants, and alleged that he was told Defendants were “having financial

problems and [were] in need of raising capital,” and Defendants’ owners “misrepresented the




Second Amended Complaint                          40                        No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 41 of 46



financial problems and amount of capital needed by [Defendants.]” Upon information and belief,

Liberty Power’s owners routinely strip out as much of Liberty Power’s assets as they can while

continuing to operate its business. On information and belief, Liberty Power’s owners expressly

organized and operate Corp. and Holding to convey the impression and pretense they are

“bankruptcy remote,” so that once Liberty Power Transfers its assets to its owners, those assets

are no longer available to satisfy Liberty Power’s liability.

       163.    Liberty Power has not received reasonably equivalent value for such Transfers: as

a matter of law, Liberty Power does not receive value for payment of profits (or any other return

on equity) to its owners. Finally, Liberty Power has been insolvent (and/or its assets have been

unreasonably small in relation to its TCPA liability) throughout the class period. The

circumstances alleged above indicate that Liberty Power and its owners intended the Transfers

“to hinder, delay, or defraud any creditor” of Liberty Power. See Fla. Stat. § 726.105(1)(a). The

Transfers are fraudulent under the Florida UFTA’s actual fraud prong.

       164.    Plaintiffs, individually, and on behalf of the other members of the classes, seek

injunctive and equitable relief against Defendants including prospectively enjoining fraudulent

Transfers, attachment of assets, appointment of a receiver, and imposition of a constructive trust

under Florida Statute 726.108.

                             SIXTH CLAIM FOR RELIEF
        Constructive Fraudulent Transfers under Fla. Stat. §§ 726.105(1)(b), 726.106
                           Against All Defendants by Plaintiffs
                       Individually and on Behalf of the All Classes

       165.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint. Plaintiffs assert these claims on behalf of themselves and

members of each class alleged in this complaint.

       166.    Consistent with paragraphs in the Fifth Claim above, Plaintiffs allege that Liberty



Second Amended Complaint                         41                       No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 42 of 46



Power has made Transfers to its owners throughout the class period. Liberty Power has not

received reasonably equivalent value for the Transfers: as a matter of law, Liberty Power does

not receive value for payment of profits (or any other return on equity) to its owners. The

Transfers did not preserve or increase the net worth of Liberty Power, and were not for fair

market value of the assets transferred. Upon information and belief, Liberty Power engages

business or transactions (including telemarketing campaigns which inevitably serve to increase

its TCPA liability) for which its remaining assets are unreasonably small in relation to the

business or transaction, especially considering its TCPA liability. Nonetheless, Liberty Power

continues to conduct telemarketing campaigns that subject it to additional TCPA liability. By

doing so, Liberty Power is both insolvent (in light of its TCPA liability) and intends to incur, or

reasonably should have believed it would incur debts on TCPA claims beyond its ability to pay

as such debts became due. The Transfers are fraudulent under the Florida UFTA’s constructive

fraud prong. See Fla. Stat. §§ 726.105(1)(b), 726.106.

       167.    Plaintiffs, individually, and on behalf of the other members of the classes, seek

injunctive and equitable relief against Defendants including prospectively enjoining fraudulent

Transfers, appointment of a receiver, and imposition of a constructive trust under Florida Statute

726.108.

                                         Prayer for Relief

       WHEREFORE, Plaintiffs pray that the Court enter judgment and orders in their favor and

against Defendants as follows:

       a.      An order certifying the classes, directing that this case proceed as a class action,
               and appointing Plaintiffs and their counsel to represent the classes;

       b.      Judgment against Defendants, and in favor of Plaintiffs and the other class
               members in the amount of $1,500 per violation of the TCPA as proven at trial;




Second Amended Complaint                         42                        No. 1:18-cv-10506-ADB
      Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 43 of 46



      c.     Equitable and injunctive relief, including injunctions enjoining further violations
             of the TCPA;

      d.     Injunctive and equitable relief including enjoining fraudulent transfers,
             attachment of assets, appointment of a receiver, and imposition of a constructive
             trust under Florida Statute 726.108;

      e.     And such other and further relief as this Court may deem appropriate.

Dated: November 14, 2018            By: /s/Ethan Preston
                                           Yitzchak H. Lieberman (pro hac vice)
                                           ylieberman@parasmoliebermanlaw.com
                                           Grace E. Parasmo (pro hac vice)
                                           gparasmo@parasmoliebermanlaw.com
                                           PARASMO LIEBERMAN LAW
                                           7400 Hollywood Blvd, #505
                                           Los Angeles, California 90046
                                           Telephone: (844) 200-5623
                                           Facsimile: (877) 501-3346

                                           John L. Fink, Esq.
                                           jfink@westborolawyer.com
                                           FINK LAW OFFICE
                                           18 Lyman St., Suite 208
                                           J&N Professional Building
                                           Westborough, Massachusetts 01581
                                           Telephone: (508) 433-0529

                                           David C. Parisi (pro hac vice)
                                           dcparisi@parisihavens.com
                                           Suzanne Havens Beckman (pro hac vice)
                                           shavensbeckman@parisihavens.com
                                           PARISI & HAVENS LLP
                                           Santa Monica, California 90405
                                           Telephone: (818) 990-1299
                                           Facsimile: (818) 501-7852

                                           Ethan Preston (pro hac vice)
                                           ep@eplaw.us
                                           PRESTON LAW OFFICES
                                           4054 McKinney Avenue, Suite 310
                                           Dallas, Texas 75204
                                           Telephone: (972) 564-8340
                                           Facsimile: (866) 509-1197

                                           Matthew R. Mendelsohn (pro hac vice)



Second Amended Complaint                      43                       No. 1:18-cv-10506-ADB
      Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 44 of 46



                                   mrm@mazieslater.com
                                   MAZIE SLATER KATZ & FREEMAN, LLC
                                   103 Eisenhower Parkway
                                   Roseland, New Jersey 07068
                                   Telephone: (973) 228-0391
                                   Facsimile: (973) 228-0303

                                   Attorneys for Plaintiffs Samuel Katz, Lynne
                                   Rhodes, and Alexander Braurman, individually and
                                   on behalf of similarly situated individuals




Second Amended Complaint             44                     No. 1:18-cv-10506-ADB
      Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 45 of 46



                                   JURY TRIAL DEMAND

      Plaintiffs hereby demand a trial by jury of all issues so triable.


Dated: November 14, 2018             By: /s/Ethan Preston
                                            Yitzchak H. Lieberman (pro hac vice)
                                            ylieberman@parasmoliebermanlaw.com
                                            Grace E. Parasmo (pro hac vice)
                                            gparasmo@parasmoliebermanlaw.com
                                            PARASMO LIEBERMAN LAW
                                            7400 Hollywood Blvd, #505
                                            Los Angeles, CA 90046
                                            Telephone: (844) 200-5623
                                            Facsimile: (877) 501-3346

                                             John L. Fink, Esq.
                                             jfink@westborolawyer.com
                                             FINK LAW OFFICE
                                             18 Lyman St., Suite 208
                                             J&N Professional Building
                                             Westborough, Massachusetts 01581
                                             Telephone: (508) 433-0529

                                             David C. Parisi (pro hac vice)
                                             dcparisi@parisihavens.com
                                             Suzanne Havens Beckman (pro hac vice)
                                             shavensbeckman@parisihavens.com
                                             PARISI & HAVENS LLP
                                             Santa Monica, CA 90405
                                             Telephone: (818) 990-1299
                                             Facsimile: (818) 501-7852

                                             Ethan Preston (pro hac vice)
                                             ep@eplaw.us
                                             PRESTON LAW OFFICES
                                             4054 McKinney Avenue, Suite 310
                                             Dallas, Texas 75204
                                             Telephone: (972) 564-8340
                                             Facsimile: (866) 509-1197

                                             Matthew R. Mendelsohn (pro hac vice to be filed)
                                             mrm@mazieslater.com
                                             MAZIE SLATER KATZ & FREEMAN, LLC
                                             103 Eisenhower Parkway
                                             Roseland, New Jersey 07068



Second Amended Complaint                        45                         No. 1:18-cv-10506-ADB
       Case 1:18-cv-10506-ADB Document 109 Filed 11/14/18 Page 46 of 46



                                            Telephone: (973) 228-0391
                                            Facsimile: (973) 228-0303

                                            Attorneys for Plaintiffs Samuel Katz, Lynne Rhodes,
                                            and Alexander Braurman, individually and on
                                            behalf of similarly situated individuals



                               CERTIFICATE OF SERVICE

I, Grace E. Parasmo, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: November 14, 2018             By: /s/Ethan Preston
                                            Ethan Preston (pro hac vice)
                                            ep@eplaw.us
                                            PRESTON LAW OFFICES
                                            4054 McKinney Avenue, Suite 310
                                            Dallas, Texas 75204
                                            Telephone: (972) 564-8340
                                            Facsimile: (866) 509-1197




Second Amended Complaint                       46                      No. 1:18-cv-10506-ADB
